—In an action, inter alia, to recover damages for negligence and conversion, the plaintiff appeals from an order of the Supreme Court, Kings County (Jackson, J.), dated November 19, 1996, which granted the defendant’s motion to dismiss the complaint as barred by the Statute of Limitations.
Ordered that the order is affirmed, with costs.
While the plaintiff’s complaint purportedly sounds in negligence and conversion, it is the essence of the action and not the label given to it that is important for determining time limitations (see, Solnick v Whalen, 49 NY2d 224). The plaintiffs action challenges the defendant’s administrative determination pursuant to Administrative Code of the City of New York § 11-424. Thus, the four-month Statute of Limitations of CPLR 217 (1) applies (see, Kaufman v City of New York, 128 AD2d 592; Solomon v City of New York, 94 AD2d 283, 287). Since the plaintiff did not commence the instant action until approximately two years after the defendant’s administrative agency’s determination, the action is time-barred.
Bracken, J. P., Copertino, Santucci, Florio and McGinity, JJ., concur.